                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                         BIG STONE GAP DIVISION

THOMAS G. HUFFMAN, JR.,                      )
   Plaintiff                                 )
                                             )       Civil Action No. 2:18cv00015
v.                                           )
                                             )      MEMORANDUM OPINION
                     1
ANDREW SAUL,                                 )
Commissioner of Social Security,             )       By: PAMELA MEADE SARGENT
    Defendant                                )       United States Magistrate Judge


                         I. Background and Standard of Review

       Plaintiff, Thomas G. Huffman, Jr., (“Huffman”), filed this action challenging
the final decision of the Commissioner of Social Security, (“Commissioner”),
denying his claim for disability insurance benefits, (“DIB”), under the Social
Security Act, as amended, (“Act”), 42 U.S.C.A. § 423 et seq. (West 2011 & Supp.
2019). Jurisdiction of this court is pursuant to 42 U.S.C. § 405(g). This case is
before the undersigned magistrate judge by transfer by consent of the parties
pursuant to 28 U.S.C. § 636(c)(1). Neither party has requested oral argument;
therefore, this case is ripe for decision.


       The court’s review in this case is limited to determining if the factual
findings of the Commissioner are supported by substantial evidence and were
reached through application of the correct legal standards. See Coffman v. Bowen,
829 F.2d 514, 517 (4th Cir. 1987). Substantial evidence has been defined as
“evidence which a reasoning mind would accept as sufficient to support a

       1
         Andrew Saul became the Commissioner of Social Security on June 17, 2019; therefore,
he is substituted for Nancy A. Berryhill as the defendant in this case.


                                             -1-
particular conclusion. It consists of more than a mere scintilla of evidence but may
be somewhat less than a preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642
(4th Cir. 1966). ‘“If there is evidence to justify a refusal to direct a verdict were the
case before a jury, then there is “‘substantial evidence.’”” Hays v. Sullivan, 907
F.2d 1453, 1456 (4th Cir. 1990) (quoting Laws, 368 F.2d at 642).


       The record shows that Huffman protectively filed his application for DIB on
April 14, 2014, alleging disability as of February 26, 2014, based on degenerative
disc disease; a herniated disc; arthritis in his knees and back; residuals from
bilateral knee surgery; anxiety; depression; and insomnia. (Record, (“R.”), at 12,
195-96, 215, 240.) The claim was denied initially and upon reconsideration. (R. at
95-97, 100-03.) Huffman then requested a hearing before an administrative law
judge, (“ALJ”). (R. at 108-09.) The ALJ held a hearing on March 9, 2017, at which
Huffman was represented by counsel. (R. at 38-75.)


       By decision dated May 10, 2017, the ALJ denied Huffman’s claim. (R. at
12-29.) The ALJ found that Huffman met the nondisability insured status
requirements of the Act for DIB purposes through June 30, 2019. (R. at 14.) The
ALJ found that Huffman had not engaged in substantial gainful activity since
February 26, 2014, the alleged onset date.2 (R. at 14.) The ALJ found that the
medical evidence established that Huffman had severe impairments, namely
degenerative disc disease, status-post surgery; degenerative joint disease of the
bilateral knees, status-post arthroscopies; and obesity, but he found that Huffman
did not have an impairment or combination of impairments that met or medically

       2
          Therefore, Huffman must show that he was disabled between February 26, 2014, the
alleged onset date, and May 10, 2017, the date of the ALJ’s decision, in order to be eligible for
benefits.

                                               -2-
equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix
1. (R. at 14, 16.) The ALJ found that Huffman had the residual functional capacity
to perform light3 work that required no more than occasional stooping, crawling,
crouching, kneeling and climbing of ramps and stairs and that did not require him
to climb ladders, ropes or scaffolds or to work around vibration. (R. at 17.) The
ALJ found that Huffman was capable of performing his past relevant work as an
employment specialist. (R. at 27.) In addition, based on Huffman’s age, education,
work history and residual functional capacity and the testimony of a vocational
expert, the ALJ found that a significant number of other jobs existed in the national
economy that Huffman could perform, including jobs as a cashier, a marker and an
inspector/grader. (R. at 27-28.) Thus, the ALJ concluded that Huffman was not
under a disability as defined by the Act and was not eligible for DIB benefits. (R.
at 29.) See 20 C.F.R. § 404.1520(f), (g) (2019).


       After the ALJ issued his decision, Huffman pursued his administrative
appeals, (R. at 188, 301-03), but the Appeals Council denied his request for
review. (R. at 1-5.) Huffman then filed this action seeking review of the ALJ’s
unfavorable decision, which now stands as the Commissioner’s final decision. See
20 C.F.R. § 404.981 (2019). This case is before this court on Huffman’s motion for
summary judgment filed January 21, 2019, and the Commissioner’s motion for
summary judgment filed February 5, 2019.




       3
          Light work involves lifting items weighing up to 20 pounds at a time with frequent
lifting or carrying of items weighing up to 10 pounds. If someone can perform light work, he
also can perform sedentary work. See 20 C.F.R. § 404.1567(b) (2019).

                                            -3-
                                           II. Facts4

       Huffman was born in 1972, (R. at 44, 195), which classifies him as a
“younger person” under 20 C.F.R. § 404.1563(c). He has a high school education
and specialized training in security office training. (R. at 216.) Huffman has past
work experience as a direct support specialist, identified as an employment
specialist5 under the Dictionary of Occupational Titles, (“DOT”). (R. at 44, 69.)
Huffman stated that he was unable to perform his job duties due to back and leg
pain. (R. at 46.) He stated that he had back surgery in February 2014, and he had
not attempted to return to work since that time. (R. at 48-49.) Huffman stated that
the surgery did not improve his back problems. (R. at 49-50.) He stated that, since
February 2014, he had suffered from bilateral knee pain and low back pain. (R. at
49-50.) Huffman stated that, at times, he would fall due to his legs giving away.
(R. at 49.) Huffman stated that his neurosurgeon had recommended additional back
surgery, but he elected against it because his primary care physician, Dr. Renfro,
advised him not to undergo the surgery. (R. at 51-52.) He stated that, since taking
Lyrica, he was able to “function a little bit better,” but he experienced side effects,
such as drowsiness and difficulty concentrating. (R. at 54-55.) Huffman testified
that he had been prescribed a transcutaneous electrical nerve stimulation,
(“TENS”), unit, which “helps a little.” (R. at 52-53.)




       4
           Huffman’s only dispute is with respect to the ALJ’s assessment of his physical
limitations. (Plaintiff’s Memorandum In Support Of His Motion For Summary Judgment,
(“Plaintiff’s Brief”), at 5-6.) Therefore, the court will address the facts relevant to Huffman’s
physical health.
       5
          The vocational expert classified this job as light, skilled work. (R. at 69.) However, he
stated that it would be classified at the “very heavy” exertional level as performed by Huffman.
(R. at 69.)

                                               -4-
       Robert Jackson, a vocational expert, also was present and testified at
Huffman’s hearing. (R. at 68-74.) Jackson was asked to consider a hypothetical
individual of Huffman’s age, education and work history, who had the residual
functional capacity to perform light work; who could frequently crawl, crouch,
kneel and climb ramps and stairs; and who could occasionally stoop and climb
ladders, ropes and scaffolds. (R. at 69-70.) He stated that such an individual could
perform Huffman’s past work as typically performed, but not as actually
performed. (R. at 70.) Jackson also stated that such an individual could perform
other work that existed in significant numbers, such as a cashier, a marker and an
inspector/grader. (R. at 70.) Jackson was asked to consider the same hypothetical
individual, but who could occasionally stoop, crawl, crouch, kneel and climb
ramps and stairs; who could never climb ladders, ropes or scaffolds; and who could
not work around vibration. (R. at 70-71.) He stated that the individual could
perform the previous jobs identified, including Huffman’s past work. (R. at 70-71.)
Jackson testified that the same individual, but who was limited to the performance
of simple, routine tasks and who could not work with the general public, could not
perform Huffman’s past work, but could perform the jobs of a marker, an
inspector/grader and a packer. (R. at 71.)


       Jackson was then asked to consider a hypothetical individual who had the
residual functional capacity to perform sedentary6 work that allowed occasional
lifting of items weighing up to 15 pounds; who could stand and/or walk up to two
hours per day and no more than 30 minutes at a time; who could sit up to six hours

       6
         Sedentary work involves lifting items weighing up to 10 pounds with occasional lifting
or carrying of articles like docket files, ledgers and small tools. Although a sedentary job is
defined as one which involves sitting, a certain amount of walking and standing is often
necessary in carrying out job duties. Jobs are sedentary if walking and standing are required
occasionally and other sedentary criteria are met. See 20 C.F.R. § 404.1567(a) (2019).
                                              -5-
per day and no more than 30 minutes at a time; who could never climb, stoop,
kneel, balance, crouch or crawl; who could not use his upper extremities for
reaching, pushing or pulling; who could not work around heights or vibration; who
would be absent from work at least two days per month; who would be limited to
performing simple, routine tasks; and who would not be required to work with the
general public. (R. at 71-72.) He stated that there would be no jobs available that
such an individual could perform. (R. at 71.)


      In rendering his decision, the ALJ reviewed medical records from Dr. Robert
McGuffin, M.D., a state agency physician; Dr. Bert Spetzler, M.D., a state agency
physician; Associated Neurologists of Kingsport; Johnson City Medical Center;
East Tennessee Brain & Spine Center, P.C., (“Brain & Spine Center”);
Mountainview Regional Medical Center; Bristol Regional Medical Center; and Dr.
Thomas E. Renfro, M.D.


      The medical evidence shows that Huffman had longstanding complaints of
chronic and acute knee and low back pain. In May 2008, x-rays of Huffman’s
lumbar spine showed mild degenerative changes with disc disease at the L5-S1
level. (R. at 548.) A December 2008 lumbar MRI showed mixed central
spondylolytic disc protrusions at the L4-5 and L5-S1 levels with annular tears and
slight displacement of the L5 nerve root. (R. at 539.) In January 2010, Huffman
presented to the emergency room after he twisted his left knee and felt it pop. (R.
at 432-36.) X-rays showed no joint effusion and no fracture. (R. at 435.) In
February 2010, Huffman presented to the emergency room for complaints of left
knee pain resulting from a fall. (R. at 556-62.) X-rays of Huffman’s left knee
showed possible small joint effusion. (R. at 560.) In March 2010, Huffman
underwent left knee arthroscopic anterior cruciate ligament, (“ACL”), tear
                                        -6-
reconstruction. (R. at 564-65.) Post-operatively, Huffman completed a course of
physical therapy, from which he was discharged in June 2010 after having made
significant improvement. (R. at 476-538.)


      Huffman continued to complain of chronic low back pain, and a May 2011
lumbar MRI showed disc space narrowing at L4-5 with mild symmetric protrusion
of the disc and foraminal narrowing on both sides, as well as an annular tear with
disc bulge at the L5-S1 level. (R. at 474.) Over the following months, Huffman
followed up with Dr. Thomas E. Renfro, M.D., his primary care provider, for
ongoing back and knee pain. (R. at 628-39, 646-52.) Huffman’s physical
examination remained normal, showing no joint swelling, normal movements of all
extremities, intact sensation and reflexes and normal motor strength. (R. at 631,
634, 638, 648, 652.) Dr. Renfro treated Huffman’s back pain conservatively with
medication, and Huffman continued to work. (R. at 633, 635-36, 638, 646, 650,
652.) On August 6, 2012, x-rays of Huffman’s right knee showed no fracture,
deformity, bony erosion or destructive lesion. (R. at 468.) In October 2012, an
MRI of Huffman’s right knee revealed a probable ACL ganglion cyst and trace
effusion with mild chondral changes. (R. at 570-71.) On November 9, 2012,
Huffman’s physical examination remained normal, showing no joint swelling,
normal movements of all extremities, intact sensation and reflexes and normal
motor strength. (R. at 627.) On December 13, 2012, Huffman underwent a right
knee partial medial meniscectomy with chondroplasty of the patellar articular
surface, medial femoral condyle and lateral tibial plateau with limited
synovectomy of the medial plica and cystic structure. (R. at 736-37.)


      On May 7, 2013, Huffman reported that his back pain had improved with
medication and that, since having surgery, his right knee was “doing better.” (R. at
                                        -7-
353.) Huffman’s physical examination was grossly normal, showing no joint
swelling, normal movements of all extremities, intact sensation and normal motor
strength. (R. at 353.)


      On June 3, 2013, Dr. Otakar Kreal, M.D., a neurologist with Associated
Neurologists of Kingsport, saw Huffman for his complaints of back pain. (R. at
305-07.) Huffman reported that his medication helped his low back pain and that
he was doing “pretty well with the pain overall.” (R. at 306.) Dr. Kreal reported
that Huffman had no abnormal movements, and he had a normal gait. (R. at 306.)
Dr. Kreal instructed Huffman to use Percocet as needed and did not plan to see him
for one year. (R. at 305.)


      On September 6, 2013, Huffman reported that his back pain had improved
with medication and that his knees were “doing better.” (R. at 348.) Huffman’s
physical examination was grossly normal, showing no joint swelling, normal
movements of all extremities, intact sensation and normal motor strength. (R. at
348.) On December 23, 2013, Huffman reported increased back pain that radiated
into his lower extremities, but he reported that his knee pain was “not as bad.” (R.
at 340-44.) He reported that he rarely had to use oxycodone. (R. at 341.)
Huffman’s physical examination was grossly normal, showing no joint swelling,
normal movements of all extremities, intact sensation and normal motor strength.
(R. at 343.)


      On January 28, 2014, an MRI of Huffman’s lumbar spine showed
degenerative changes at L4-L5 and L5-S1 levels, resulting in central canal stenosis
at the L4-5 and left S1 nerve root impingement. (R. at 572-76.) On February 12,
2014, Huffman was seen at Brain & Spine Center for complaints of low back pain
                                        -8-
and left lower extremity pain. (R. at 321-24.) Huffman reported that Percocet
improved his pain, but he could not take it while working. (R. at 321.) Upon
examination, Huffman had no superficial tenderness to palpation and no significant
pain on forward flexion or extension; his straight leg raising tests were positive on
the left; he had decreased sensation posteriorly in the left calf; his patella and
Achilles reflexes were two on the right; his patella reflex on the left was absent
with an Achilles reflex of one on the left; he had a normal gait; his motor strength
was 5/5 throughout both lower extremities with no deficits; and he could heel and
toe walk without difficulty. (R. at 323.) Richard C. Maupin, PA-C, a certified
physician assistant, diagnosed herniated nucleus pulposus at the left L5-S1 level,
with left S1 radiculopathy and degenerative disc disease and lumbar spondylosis at
the L4-L5 and L5-S1 levels. (R. at 324.) A lumbar discectomy was scheduled. (R.
at 323.) Maupin indicated that Huffman could continue working until the day of
surgery. (R. at 324.)


      On February 26, 2014, Huffman underwent a left L5-S1 microdiscectomy
with proximal foraminotomy over the left S1 nerve root. (R. at 328-32.) Huffman
tolerated the procedure well, and during a follow-up appointment with Dr. Renfro
in May 2014, reported that the back surgery had improved his sciatica, but not his
back pain. (R. at 329, 338.) Huffman complained of back and knee pain. (R. at
335.) Huffman’s physical examination was grossly normal, showing no joint
swelling, normal movements of all extremities, intact sensation and normal motor
strength. (R. at 337.) Huffman reported that, following back surgery, he attempted
to return to work, but was unable to do so due to pain. (R. at 338.) In August 2014,
Huffman continued to report low back pain and left leg weakness. (R. at 365.) His
physical examination was grossly normal, showing no joint swelling, normal


                                         -9-
movements of all extremities, intact sensation and normal motor strength. (R. at
367.)


        On August 25, 2014, Dr. Robert McGuffin, M.D., a state agency physician,
completed a medical assessment, indicating that Huffman had the residual
functional capacity to perform light work. (R. at 82-84.) He found that Huffman
had an unlimited ability to balance; he could frequently climb ramps and stairs,
kneel, crouch and crawl; and he could occasionally climb ladders, ropes and
scaffolds and stoop. (R. at 82.) Dr. McGuffin opined that Huffman had no
manipulative, visual, communicative or environmental limitations. (R. at 82-83.)


        On November 4, 2014, Dr. Bert Spetzler, M.D., a state agency physician,
completed a medical assessment, indicating that Huffman had the residual
functional capacity to perform light work. (R. at 91-92.) He found that Huffman
had an unlimited ability to balance; he could frequently climb ramps and stairs,
kneel, crouch and crawl; and he could occasionally climb ladders, ropes and
scaffolds and stoop. (R. at 91-92.) Dr. Spetzler opined that Huffman had no
manipulative, visual, communicative or environmental limitations. (R. at 92.)


        In December 2014, Huffman reported to Dr. Renfro that he was
experiencing more leg weakness, and his knees were aching more. (R. at 587-88.)
Huffman’s physical examination remained normal, showing no joint swelling,
normal movements of all extremities, intact sensation and reflexes and normal
motor strength. (R. at 590.) On January 5, 2015, upon return to his neurosurgeon’s
office, Huffman complained of increased back pain that radiated into his left lower
extremity. (R. at 395.) On examination, inspection of the surgical incision showed
no tenderness or signs of infection; and Huffman had good range of motion in his
                                       -10-
lumbar spine. (R. at 397.) Huffman had a positive straight leg raise test on the left
and negative on the right, but his motor strength was graded 5/5, with the
exception of left knee flexion, which was 4/5; and he could heel and toe walk. (R.
at 397). Maupin diagnosed lumbar radiculopathy and lumbago and ordered an
updated MRI. (R. at 397.) On January 26, 2015, an MRI of Huffman’s lumbar
spine showed no evidence of recurrent disc herniation or stenosis at the L5-S1
level; and a grade 1 spondylolisthesis with a disc protrusion at the L4-L5 level,
greater on the right, causing some left lateral recess stenosis. (R. at 381-82, 394.)
On January 28, 2015, Huffman complained of left leg pain. (R. at 393.) Bailey
Qualls, PA-C, a certified physician assistant, ordered an electromyogram,
(“EMG”), of Huffman’s lower extremities. (R. at 395), which showed findings
consistent with a chronic lesion to the left S1 nerve root. (R. at 399-402.)


      On February 16, 2015, Huffman had some numbness over the top of his
right foot, as well as diminished Achilles reflexes bilaterally, but he demonstrated
no significant axial lower back tenderness, and he could heel and toe walk without
difficulty. (R. at 392.) Maupin diagnosed chronic left S1 radiculopathy causing
some persistent symptoms in the left leg and an L4-L5 spondylolisthesis with
bilateral lateral recess stenosis, right greater than left, causing some right leg pain.
(R. at 392.) Maupin discussed treatment options with Huffman, including surgery,
but he stated that the pain was not bad enough to consider surgical options. (R. at
392.) Maupin advised Huffman to wean off of the gabapentin and start on Lyrica
three times daily for the radiculopathy. (R. at 392.)


      On March 12, 2015, Huffman complained of back and knee pain. (R. at 583-
86.) Huffman’s physical examination remained normal, showing no joint swelling,
normal movements of all extremities, intact sensation and reflexes and normal
                                          -11-
motor strength. (R. at 586.) Despite these normal examination findings, Dr. Renfro
opined that Huffman was not capable of maintaining gainful employment. (R. at
586.) On March 18, 2015, Huffman complained of right leg pain. (R. at 388.)
Huffman reported good resolution of his left leg pain. (R. at 388.) He stated that
Lyrica improved his symptoms and, overall, his symptoms were tolerable. (R. at
388.) Qualls reported that Huffman had 5/5 motor strength in the bilateral lower
extremities; he had diminished Achilles reflexes bilaterally; and he had intact
sensation with the exception of some numbness on the top of his right foot. (R. at
389.) In June 2015, Dr. Renfro reported that Huffman’s physical examination
remained normal, showing no joint swelling, normal movements of all extremities,
intact sensation and reflexes and normal motor strength. (R. at 581.) Dr. Renfro
noted that Huffman was taking morphine only a couple of times per week, and he
refused surgery “till he could not do anything.” (R. at 582.)


      On January 23, 2016, Dr. Renfro completed a medical assessment,
indicating that Huffman could lift and carry items weighing up to 15 pounds
occasionally and five pounds frequently; he could stand and/or walk up to four
hours in an eight-hour workday, and he could do so for up to 30 minutes without
interruption; he could sit up to four hours in an eight-hour workday, and he could
do so for up to 30 minutes without interruption; he could never climb, stoop, kneel,
balance, crouch or crawl; he had a limited ability to reach and push/pull; and he
was restricted from working around heights, moving machinery and vibration. (R.
at 403-05.) Dr. Renfro opined that Huffman would be absent from work more than
two days a month due to his impairments. (R. at 405.)


      Huffman did not seek any further treatment until he returned to Dr. Renfro
in April 2016, reporting that he used morphine once a week, and the higher dose of
                                         -12-
Lyrica made him dizzy, so he had tapered down, and could not tell much
difference. (R. at 459.) His physical examination was unchanged, and Dr. Renfro
renewed his medications. (R. at 461-62.) In August and October 2016, Huffman
continued to complain of back and knee pain, but he indicated that he no longer
required Percocet and used morphine only one time a week.7 (R. at 445, 452.)
Huffman reported that he had a limited ability to stand. (R. at 445.) His physical
examinations remained benign, showing no joint swelling, normal movement of all
extremities, intact sensation and normal motor strength. (R. at 447-48, 454-55.)


                                         III. Analysis

       The Commissioner uses a five-step process in evaluating DIB claims. See 20
C.F.R. § 404.1520 (2019). See also Heckler v. Campbell, 461 U.S. 458, 460-62
(1983); Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981). This process requires
the Commissioner to consider, in order, whether a claimant 1) is working; 2) has a
severe impairment; 3) has an impairment that meets or equals the requirements of a
listed impairment; 4) can return to his past relevant work; and 5) if not, whether he
can perform other work. See 20 C.F.R. § 404.1520. If the Commissioner finds
conclusively that a claimant is or is not disabled at any point in this process, review
does not proceed to the next step. See 20 C.F.R. § 404.1520(a)(4) (2019).


       Under this analysis, a claimant has the initial burden of showing that he is
unable to return to his past relevant work because of his impairments. Once the
claimant establishes a prima facie case of disability, the burden shifts to the
Commissioner. To satisfy this burden, the Commissioner must then establish that

       7
         Huffman reported that he would increase his morphine intake when he experienced
“shooting pains;” however, he did not indicate how often he experienced this type of pain. (R. at
445, 452.)
                                              -13-
the claimant has the residual functional capacity, considering the claimant’s age,
education, work experience and impairments, to perform alternative jobs that exist
in the national economy. See 42 U.S.C.A. § 423(d)(2)(A) (West 2011 & Supp.
2019); McLain v. Schweiker, 715 F.2d 866, 868-69 (4th Cir. 1983); Hall, 658 F.2d
at 264-65; Wilson v. Califano, 617 F.2d 1050, 1053 (4th Cir. 1980).


      As stated above, the court’s function in this case is limited to determining
whether substantial evidence exists in the record to support the ALJ’s findings.
This court must not weigh the evidence, as this court lacks authority to substitute
its judgment for that of the Commissioner, provided his decision is supported by
substantial evidence. See Hays, 907 F.2d at 1456. In determining whether
substantial evidence supports the Commissioner’s decision, the court also must
consider whether the ALJ analyzed all of the relevant evidence and whether the
ALJ sufficiently explained his findings and his rationale in crediting evidence. See
Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th Cir. 1997).


       Huffman argues that the ALJ erred by improperly determining his residual
functional capacity. (Plaintiff’s Brief at 5-6.) In particular, Huffman argues that the
ALJ erred by failing to give controlling weight to the opinion of his treating
physician, Dr. Renfro, and by giving controlling weight to the opinions of the state
agency physicians. (Plaintiff’s Brief at 5-6.) Huffman contends that the state
agency physicians’ assessments were “stale [and] outdated,” as they were rendered
in 2014. (Plaintiff’s Brief at 5-6.)


      The ALJ found that Huffman had the residual functional capacity to perform
light work that allowed for occasional stooping, crawling, crouching, kneeling and
climbing of ramps and stairs and that did not require him to climb ladders, ropes or
                                         -14-
scaffolds or to work around vibration. (R. at 17.)


      In making this residual functional capacity finding, the ALJ stated that he
was giving “less weight” to Dr. Renfro’s January 2016 opinion and giving
“substantial weight” to the state agency consultants’ medical assessments (R. at
25-26.) While the ALJ, in general, is required to give more weight to opinion
evidence from examining versus nonexamining medical sources, the ALJ is not
required to give controlling weight to the opinions of a treating source. See 20
C.F.R. § 404.1527(c) (2019). In fact, even an opinion from a treating physician
will be accorded significantly less weight if it is “not supported by clinical
evidence or if it is inconsistent with other substantial evidence….”     Craig v.
Chater, 76 F.3d 585, 590 (4th Cir. 1996). Furthermore, the ALJ is entitled to rely
on a nonexamining source’s medical opinion where that opinion is supported by
the record as a whole. See Alla Z. v. Berryhill, 2018 WL 4704060, at *11 (W.D.
Va. Sept. 30, 2018); see also 20 C.F.R. § 404.1527(c)(3) (2019).


      The ALJ noted he was giving “less weight” to Dr. Renfro’s March 2015
statement that Huffman was not capable of maintaining gainful employment and
his January 2016 assessment indicating that Huffman had an inability to perform
the exertional demands of sedentary work because they appeared “overstated
considering [Huffman’s] conservative treatment course after surgery, positive
treatment response, and the objective medical evidence….” (R. at 26.) The ALJ
noted that Dr. Renfro’s opinion was inconsistent with Huffman’s conservative
treatment history following surgery. (R. at 26.) See 20 C.F.R. § 404.1527(c)(3),
(4); Hall v. Berryhill, 2017 WL 4330356, at *6 (E.D. N.C. Sept. 29, 2017) (“an
ALJ may discount an opinion where it is inconsistent with a conservative course of
treatment”); Tilley v. Colvin, 2016 WL 775420, at *12 (D. Md. Feb. 29, 2016)
                                         -15-
(“‘[i]t is entirely appropriate for an ALJ to consider a discrepancy between a
treating physician’s opinion and the provision of conservative treatment to address
a condition.’”) (quoting Norris v. Comm’r, Soc. Sec., 2014 WL 2612367, at *4 (D.
Md. June 9, 2014)).


      After Huffman underwent back surgery in February 2014, his treatment
consisted of pain medication and a TENS unit, which Huffman reported as being
helpful in relieving his symptoms. (R. at 52-55.) Treatment notes also show that
Huffman’s back pain was improved with medication. In March 2015, Huffman
indicated that his symptoms were improved on Lyrica, and they were tolerable
overall. (R. at 388.) In June 2015, Huffman stated that his pain symptoms were
substantially improved with medication. (R. at 386.) In April 2016, Huffman
reported that he only had to use morphine once a week, (R. at 459), and in August
and October 2016, he reported that he no longer required Percocet. (R. at 445,
452.) “If a symptom can be reasonably controlled by medication or treatment, it is
not disabling.” Gross v. Heckler, 785 F.2d 1163, 1166 (4th Cir. 1986). Although
Huffman discussed more aggressive treatment options with his providers at the
Brain & Spine Center, he reported that the pain was not severe enough to consider
surgical options, and he refused any surgery recommendations until he could not
do anything. (R. at 392, 582.)


      As noted by the ALJ, Dr. Renfro’s treatment notes consistently document
that Huffman had no joint swelling; normal movements of all extremities; intact
sensation; and normal motor strength. (R. at (R. at 337, 447-48, 454-55, 461-62,
581, 586, 590, 627, 631, 634, 648, 652.) Huffman’s physical examination findings
at the Brain & Spine Center also were inconsistent with Dr. Renfro’s opinion. In
January 2015, Maupin observed that Huffman had good lumbar range of motion;
                                       -16-
full motor strength throughout with the exception of left knee flexion, which was
slightly reduced to 4/5; and no difficulty heel or toe walking. (R. at 397.) Again, in
January 2015, Qualls noted that Huffman had 5/5 motor strength in the lower
extremities; intact sensation; and intact and symmetric patellar reflexes. (R. at
394.) In February 2015, Huffman demonstrated no significant axial lower back
tenderness, and he could heel and toe walk without difficulty. (R. at 392.) In March
2015, Qualls again reported that Huffman had 5/5 motor strength in the lower
extremities, and in June 2015, Huffman was neurologically intact with a
nonantalgic gait. (R. at 387.)


       In addition, following arthroscopic surgery on his right knee, Huffman
reported that his knees were “doing better” and that his knee pain was “not as bad.”
(R. at 341, 348, 351, 353.) Treatment notes show that Huffman had no joint
swelling; he had full motor strength throughout both lower extremities with no
deficits;8 he had intact sensation;9 and he had a normal gait. (R. at 323, 337, 343,
348, 353, 367, 447-48, 454-55, 461, 581, 586, 590.)


       The ALJ gave “substantial weight” to the state agency physicians’
assessments, who opined that Huffman could perform a reduced range of light
work. (R. at 25-26, 82-84, 91-92.) The ALJ noted that the state agency physicians’
assessments were well-supported and consistent with the totality of the evidence.
(R. at 26.) Under the regulations, the ALJ was entitled to rely on the state agency
psychologists’ and physicians’ assessments. See 20 C.F.R. § 404.1513a(3)(b)(1)
(2019) (“State agency medical or psychological consultants are highly qualified

       8
          In January 2015, it was noted that Huffman’s left knee motor strength was graded at
4/5. (R. at 397.)
       9
           In March 2015, Huffman had some numbness on the top of his right foot. (R. at 389.)
                                               -17-
and experts in Social Security disability evaluation.”); Campbell v. Bowen, 800
F.2d 1247, 1250 (4th Cir. 1986) (Fourth Circuit cases “clearly contemplate the
possibility that [treating physician] opinions may be rejected in particular cases in
deference to conflicting opinions of non-treating physicians.”); Social Security
Ruling, (“S.S.R.”), 96-6p, WEST’S SOCIAL SECURITY REPORTING SERVICE, Rulings
(West Supp. 2013) (“In appropriate circumstances, opinions from State agency
medical and psychological consultants and other program physicians and
psychologists may be entitled to greater weight than the opinions of treating or
examining sources.”).


      Huffman argues that the ALJ should have given the state agency physicians’
assessments less weight because they were “stale [and] outdated,” because they did
not have the benefit of reviewing the assessments of his treating physician, Dr.
Renfro. (Plaintiff’s Brief at 5-6.) The simple fact that those opinions came later in
time than the state agency opinions does not mean that they should be accorded
greater weight. As the Third Circuit has noted, “[B]ecause state agency review
precedes ALJ review, there is always some time lapse between the consultant’s
report and the ALJ hearing and decision. The Social Security regulations impose
no limit on how much time may pass between a report and the ALJ’s decision in
reliance on it.” Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011);
see also Stricker v. Colvin, 2016 WL 543216, at *3 (N.D. W. Va. Feb. 10, 2016)
(“[A] lapse of time between State agency physician opinions and the ALJ’s
decision does not render the opinion stale.”)


      It is apparent from the ALJ’s very thorough decision that he carefully
evaluated the whole record before him when weighing the opinion evidence, and
he ultimately found the state agency medical opinions were consistent with the
                                        -18-
record as a whole. Given Huffman’s surgical history and obesity, the ALJ limited
Huffman to additional postural and environmental limitations not assessed by the
state agency physicians. (R. at 26.) Based on this, I find that substantial evidence
exists to support the ALJ’s finding that Huffman had the residual functional
capacity to perform a limited range of light work.


       Based on the above, I find that substantial evidence exists to support the
ALJ’s weighing of the medical evidence and his finding that Huffman had the
residual functional capacity to perform a limited range of light work. Thus, I find
that substantial evidence exists to support the ALJ’s finding that Huffman was not
disabled. An appropriate Order and Judgment will be entered.


      DATED:       March 9, 2020.

                                /s/   Pamela Meade Sargent
                                      UNITED STATES MAGISTRATE JUDGE




                                         -19-
